Citation Nr: 9910296	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
psychotic disorder with a history of schizophreniform 
disorder.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to December 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the RO in 
Winston-Salem, North Carolina, that granted service 
connection for a psychotic disorder with a history of 
schizophreniform disorder, and assigned a zero percent 
(noncompensable) evaluation therefor.  The veteran's claims 
folder was subsequently transferred to the RO in Roanoke, 
Virginia, which, based upon a review of additional evidence 
received, increased the rating from zero to 10 percent by a 
decision entered in January 1997.

This case was previously before the Board in June 1997 and 
October 1998, and was on both occasions remanded to the RO 
for additional development.  The case was most recently 
returned to the Board in February 1999.

In its June 1997 and October 1998 remands, the Board framed 
the issue on appeal in terms of the veteran's entitlement to 
an increased rating.  Recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
claims for increased ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  Inasmuch as the veteran's current 
claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the preceding page.


FINDINGS OF FACT

1.  In June 1997 and October 1998, the Board remanded the 
veteran's claim to the RO for additional development.

2.  The additional development requested by the Board in June 
1997 and October 1998 has not been completed because the 
veteran has failed to respond and keep VA apprised of his 
whereabouts.


CONCLUSION OF LAW

The veteran has abandoned the claim of entitlement to a 
rating in excess of 10 percent for a psychotic disorder with 
a history of schizophreniform disorder.  38 U.S.C.A. 
§§ 501, 5107 (West 1991); 38 C.F.R. § 3.158 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that the rating assigned for a 
service-connected psychotic disorder with a history of 
schizophreniform disorder does not adequately reflect the 
severity of his disability.  In his September 1995 appeal, he 
claimed that he was told in service that he was 30 percent 
disabled.  He argued that the VA examination he was given in 
March 1995 was inadequate.

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107 (West 1991).  
Under applicable law, VA has a duty to assist a claimant, 
such as the veteran, who has submitted a well-grounded claim.  
Id.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With exceptions not here applicable, VA regulations provide 
that where evidence requested in connection with an original 
claim or claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (1998).  

In the present case, the record shows that the Board remanded 
the veteran's claim to the RO for additional development in 
June 1997 and October 1998.  The Board requested, among other 
things, that the veteran be contacted for the purpose of 
obtaining additional evidence pertinent to his claim, 
including records of medical treatment from a Dr. Gillespie 
and St. Albans Psychiatric Hospital; that the veteran be 
requested to clarify the identity of his designated 
representative; and that he be scheduled for a psychiatric 
examination for purposes of assessing the severity of his 
service-connected disorder.  These requests were made in an 
effort to fulfill VA's statutory duty to assist.

Unfortunately, the record shows that the veteran has not 
cooperated with VA's efforts to assist him.  He did not 
respond to a letter sent to him in June 1997, asking him to 
provide additional evidence, to provide signed releases so 
that the RO could obtain the required evidence, and to 
clarify the identity of his designated representative.  Also, 
he failed to report for a VA psychiatric examination 
scheduled in July 1997.  A representative of the American 
Legion presented no additional argument on appeal in 
September 1998 "[d]ue the lack of response [from] the 
veteran," and the Board's October 1998 remand was returned 
as undeliverable.  A further communication to the veteran in 
December 1998, again requesting additional evidence and 
clarification of representation, was also returned as 
undeliverable, and the RO noted in January 1999 that its 
efforts to identify another address for the veteran had been 
unsuccessful.  Later in January 1999, a representative of the 
American Legion indicated that "neither the [RO] nor the 
veteran's representative has been able to establish contact 
with the veteran."

In view of the foregoing, the Board concludes that the 
veteran has abandoned the claim of entitlement to a rating in 
excess of 10 percent for a psychotic disorder with a history 
of schizophreniform disorder.  He has failed to keep VA 
apprised of his whereabouts, has not inquired about the 
status of his case in more than two years, and has not 
responded to RO communications since the time of the Board's 
initial remand in June 1997.  As a result, he remains 
unavailable for VA examination, the identity of his 
designated representative cannot be properly ascertained, and 
evidence pertinent to his claim, including evidence of 
treatment from Dr. Gillespie and the St. Albans Psychiatric 
Hospital, cannot be reviewed.  As noted above, where the VA 
notifies a claimant of the need for further evidence and the 
claimant fails to respond within one year of that notice, the 
claim is deemed to have been abandoned.  38 C.F.R. § 3.158 
(1998).  

In this regard, the Board emphasizes that the duty to assist 
is not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the veteran's burden to keep VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because the 
Board finds that the veteran's claim has been abandoned, the 
appeal is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

